 
Exhibit 10.12




This Agreement dated August 12,2009, is between Dais Analytic Corporation
(hereinafter referred to as “Company”), a New York corporation, having its
principal place of business at 11552 Prosperous Drive, Odessa, FL 33556 and
Harold Mandelbaum, having his principal place of business at 555 5th Avenue, 9th
Floor, New York, New York 10017 hereinafter referred to as “Consultant”. Company
and Consultant are also both hereinafter referred to individually as “Party” and
together as the “Parties”.


WITNESSETH:




WHEREAS, the Consultant is a certified public accountant; and


WHEREAS, Company has secured and desires to retain the services of Consultant as
Company’s Chief Financial Officer (“CFO”) performing all necessary, advisable
and/or requested services customarily performed by CFO of a public company of
similar stature and complexity; and


WHEREAS, Consultant has provided and desires to continue to provide such
services to Company; and


WHEREAS, the parties wish to document the terms and conditions under such
services were rendered and will continue to be rendered; and


NOW THEREFORE, the Parties agree as follows:


1.  
Performance by Consultant. Consultant was engaged and continues as of the date
hereof to be engaged by Company to act as its Chief Financial Officer pursuant
to the terms and conditions of this Agreement. From the date of his engagement
Consultant represents, acknowledges and agrees that he has been and will
continue to be subject to the direction of the Board of Directors and the
Company’s CEO, and has and will continue to perform and discharge well and
faithfully all duties typically related to such a position in a public company
in addition to any additional duties as may be assigned to him from time to time
by Company in connection with the conduct of its business. Consultant
understands the scope and nature of the services he performs under this
Agreement, which include, but not be limited to, financial planning, budgeting,
preparing, reviewing, and executing SEC reports, interfacing with audit staff,
preparing monthly, quarterly and year end financials, supervising the closings
relating to the forgoing financials, addressing SOX 404 requirements, overseeing
the accounting personnel, reviewing financial controls, assuring Company’s
financial records are in compliance with generally accepted accounting
practices, executing and filing all reports required by the Securities and
Exchange Commission on a timely basis and performing all business planning
services for Company. Consultant represents that he has and shall continue to
use his best efforts to perform said services expediently, in a good and
professional manner, using competent personnel, in conformance with the terms of
this Agreement and abiding by all applicable accounting standards and all
federal, state and local laws and regulations. Said services  are  performed on
a part-time basis with Consultant dedicating at least twenty (20) hours per week
to Company’s business with additional time to be provided as needed or advisable
to meet the requirements of the position and the reasonable deadlines of the
business.  Such services have and shall be rendered by Consultant primarily from
his principal place of business in New York City and, as and to the extent
necessary or advisable, the Company’s Odessa facility. Company has and agrees to
continue to cooperate with Consultant and to furnish Consultant all information
and data concerning Company and its operations (“Information”) which Consultant
deems necessary or appropriate for the purposes of fulfilling his services under
this Agreement. During the course of this Agreement, Company has and shall
continue to maintain Directors and Officer liability insurance and Consultant
shall, to the extent provided by said policy, be insured there under.



2.  
Compensation. As full compensation for all services rendered or to be rendered
by Consultant pursuant to the terms and conditions of this Agreement, Company:



 
(a) shall, commencing on May 1, 2009, pay Consultant, for each full month in
which Consultant performed or performs the services described herein pursuant to
the terms and conditions of this Agreement, the sum of Three Thousand Three
Hundred and Thirty Three Dollars ($3333.00). Any such payment shall be due and
payable within 30 days of Company’s receipt of Consultant’s invoice describing
in reasonable detail ( including a schedule of hours worked and issues addressed
in each such hour) the services provided by Consultant to Company in the month
relating to the invoice; and

 
 
 

--------------------------------------------------------------------------------

 


 
(b) issued to Consultant, on May 1, 2009, an option to purchase Two Hundred
Thousand (200,000) shares of Common Stock of the Company ("Option").  The Option
was granted pursuant to and exercisable in accordance with the Non-Qualified
Stock Option Agreement executed by the parties and attached hereto as Exhibit A,
the terms and conditions of which are incorporated herein by reference.



3.  
Term. Consultant represents and agrees that all such services were rendered and
will continue to be rendered subject to and in accordance with the terms and
conditions of this Agreement. This Agreement may be terminated, with or without
cause, by either party upon written notice.  In the event of termination by
either party, the Consultant shall immediately convey in writing all work
product , reports, records, correspondence, work books, inventions, discoveries,
plans, formulas, processes, strategies and theories contemplated, discussed or
under development along with current status of all projects upon which he is
working prior to his departure (“Work Product”).  In addition, this  Agreement
shall automatically terminate upon the death or permanent disability of
Consultant.  The exercise of the right to terminate by Company or Consultant
shall not abrogate the rights and remedies of the terminating party with respect
to a breach of this Agreement. All payments under this section, with the
exception of those earned and owing as of the date of termination, shall cease
upon termination of this Agreement. Notwithstanding any provision of this
Agreement to the contrary, Company shall not be liable for any amounts due to
Consultant as of the date of termination until all of the above Work Product is
delivered to Company in an orderly and legible condition.



4. 
Expenses. The Company will reimburse Consultant for actual and reasonable
expenses incurred     in travel to Company’s Odessa Florida facility provided
said expenses are pre- approved by Company in writing.  Consultant shall not be
entitled to any compensation, benefits, expenses or other payments, other than
those specifically provided for in this Agreement.





5. 
Confidential Information.
(a) Consultant recognizes and acknowledges that the Company’s Confidential
Information, as defined below and as it may exist from time to time, is a
valuable, and unique asset of the Company’s business, access to and knowledge of
which are essential to the performance of the Consultant’s duties hereunder.
Consultant has not and will not during or after the term of this Agreement, in
whole or in part, disclose, publish or make accessible such Confidential
Information which Consultant may now possess, may obtain during the term of this
Agreement, or may create prior to the end this Agreement, to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
(excluding court orders or subpoenas) nor shall the Consultant make use of any
such property for Consultant’s own purposes or for the benefit of any person,
firm, corporation or other entity (except the Company) under any circumstances
during or after the term of this Agreement without prior written approval of
Company. Consultant has not and may not employ third parties to perform the
services without the express written consent of the Company, and only after
having executed an agreement containing provisions at least as restrictive as
the provisions contained herein and provided said agreement conveys to Company
all the rights and obligations to be afforded to it by the no hereunder.
Employing a third party shall not relieve Consultant of its obligations under
any provision of this Agreement and Consultant shall be liable for any breach of
this Agreement by its third parties. .



 
(b.) For the purposes of this Agreement, Confidential Information shall be
defined as any and all trade secrets, know-how, proprietary information and
other data or information of any nature ( including, but not limited to, any
idea, product or product concepts, improvement, inventions (including but not
limited to discoveries, concepts, and ideas), innovation, process, product,
method, development, discovery, sample, research, technical data, design,
formula, device, pattern, concept, techniques, marketing plans, strategies,
forecasts, customer lists, financial records or information, information
regarding products, designs, methods, systems, software programs, schematic
model, diagram, drawing, flow chart, chemical mixture, product specification,
plan for new or revised product, compilation of information, work in progress
and any modifications, revisions, enhancements or improvements thereto, whether
patentable or not) disclosed or made available to Consultant or known to
Consultant as a direct or indirect consequence of or through the relationship
with the Company or created by either Company or Consultant, whether alone or
with another party, during the performance of this Agreement and not generally
known to the public.



 
(c.) Consultant has the same obligations under this Agreement with respect to
Generated Items as it has with respect Company’s Confidential Information. For
the purpose of this Agreement “Generated Items” shall mean (1) all materials or
products generated or made from Confidential Information and (2) all technical
data that (2a) reasonably pertains to the identity or performance of
Confidential Information or (2b) is generated using Confidential Information or
those materials or products defined under (1). At the conclusion of this
agreement Consultant shall return to Company all Confidential Information.

 
 
 

--------------------------------------------------------------------------------

 
 
6. 
Ownership.



 
(a) All information of any nature, created, discovered, or developed during the
performance of this Agreement by either Company or Consultant, whether alone or
with any other party, or in part or in whole, or by Company, whether alone or
with another party before, or in part or in whole, during or after this
Agreement, or in which property rights have been assigned or otherwise conveyed
to the Company is Confidential Information and shall be the sole property of the
Company and its assigns, and the Company and its assigns shall be the sole owner
of all patents, copyrights and other rights in connection therewith. The
Consultant acknowledges the foregoing and also acknowledges that this Agreement
is a “work for hire” Agreement and hereby waives, assigns and transfers to
Company or to any person, or entity designated by the Company, any and all
rights and interest Consultant has or may acquire to said information made or
conceived by Consultant, solely or jointly, or in whole or in part, in
performance of the Agreement. Consultant represents and warrants that neither
it, its employees, if any, or any approved third parties assigned to this
Agreement by Consultant have entered into any agreement or have any other
obligation of any nature which would contradict or otherwise impinge upon the
obligations hereunder or the rights to be conveyed to the Company under the
Agreement. Consultant warrants and represents that it has secured such rights by
contract from its employees and any approved third party it employs under this
Agreement and therefore has full and unrestricted power and authority to enter
into this Agreement and to grant the rights defined above exclusively to
Company. Consultant further represents and warrants that no pre-existing work
shall be integrate into work produced hereunder by it,  its employees or
approved third parties unless Consultant has obtained a valid license complying
with the terms of this Agreement and said license permits the Company to
exclusively use such pre-existing  work. Further Consultant represents and
warrants that the work produced hereunder by it, its employees, if any, and its
approved third parties does not infringe on the proprietary rights of any third
party.



 
(b)  Consultant will promptly disclose and cause its employees, if any, and any
approved third parties assigned hereunder to disclose to the Company, or any
persons designated by it, all improvements, modifications, developments,
documentation, data, inventions, designs, ideas, copyrightable works,
discoveries, trademarks, copyrights, trade secrets, formulas, processes,
techniques, know-how, and data, whether or not patentable, made or conceived or
reduced to practice or learned or proposed by Consultant, either alone or
jointly with others, and by the approved third parties, either alone or jointly
with others, during the period of this Agreement which are in any way related to
or useful in the actual, anticipated or potential businesses of the Company, or
the result of tasks assigned to Consultant by the Company or resulting from use
of premises or equipment owned, leased or contracted for by the Company. Any
invention relating to   services or products to be completed by Consultant or
its approved third parties under this Agreement which is created by Consultant
within six (6) months following the termination or completion of this Agreement
shall be deemed to fall within the provisions of this Agreement unless
established by Consultant using written documentation to have been first
conceived and made following such termination or completion.



7. 
Assignment of Inventions.
(a) Consultant hereby waives, assigns and transfers to the Company any rights
Consultant may have or may acquire in all inventions (including, but not limited
to, ideas, discoveries, processes and improvements) created or proposed as a
direct or indirect result of the work performed under this Agreement and agrees
that all said inventions shall be the sole property of the Company and its
assigns, and the Company and its assigns shall be the sole owner of all patents,
copyrights and other rights in connection therewith. Consultant further agrees
to assist the Company in every proper way (but at the Company’s expense) to
obtain and from time to time enforce patents, copyrights or other rights on said
inventions in any and all countries, including, but not limited to, Consultant
executing all documents necessary:



 
(i) to apply for, obtain and vest in the name of the Company (unless the Company
otherwise directs) letters   patent, copyrights or other analogous protection in
any country throughout the world and when so obtained or vested to renew and
restore the same; and



 
(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.



 
(b) Consultant’s obligation to reasonably assist the Company in obtaining and
enforcing patents and copyrights for such Inventions in any and all countries
shall continue beyond the termination or completion of this Agreement.



 
(c) Company shall compensate the Consultant at a reasonable and customary rate
for services provided by Consultant, at Company’s written request, in assisting
Company pursuant to Section 7(a), 7(b) or 7(e).

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d) Consultant acknowledges that all original works of authorship which are made
by Consultant (solely or jointly with others) within the scope of this Agreement
and which are protectable by copyright are being created at the instance of the
Company and are “works for hire”, as that term is defined in the United States
Copyright Act (17 USC Section 101). If such laws are inapplicable or in the
event that such works, or any part thereof, are determined by a court of
competent jurisdiction not to be a work made for hire under the United States
copyright laws, this Agreement shall operate as an irrevocable right, title and
interest (including, without limitation all rights in and to the copyrights
throughout the world, including the right to prepare derivative works and the
right to all renewals and extensions) in the Works in perpetuity



 
(e) In the event Company is unable, after reasonable effort, to secure
Consultant’s signature,  regardless of reason, on any letters patent, copyright
or other analogous protection relating to an invention created during the term
of this Agreement or the term designated in Section 6 (a), Consultant hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Consultant’s agent and attorney-in-fact, to act for and in Consultant
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent, copyright or other analogous protection thereon with the same
legal force and effect as is executed by Consultant. Consultant’s obligation to
assist Company in obtaining and enforcing patents and copyrights for such
inventions in any and all countries shall continue beyond the cancellation or
termination of this Agreement.  Consultant shall be responsible for having all
inventions owned by Company pursuant to the terms of this Agreement and made by
any of Consultants employees or approved third parties immediately assigned to
Consultant or Company, as Company shall direct.



8.
Specific Remedies.  If Consultant has committed or commits a breach of any of
the provisions of the Agreement, the Company shall have in addition to all
remedies available under the law:



 
(a.) The right and remedy to have such provision specifically enforced by any
court of competent jurisdiction, it being acknowledged and agreed that any such
breach will cause irreparable injury to the Company and that money damages will
not provide an adequate remedy.



 
(b.) The right and remedy to require Consultant to account for and pay over to
Company all compensation, profits monies, accruals, increments or other benefits
(collectively “benefits”), derived or received by Consultant as the result of
any transaction constituting a breach of any such provisions, and Consultant
hereby agrees to account for and pay over such benefits to the Company.



9.
Assignment of Agreement. This Agreement may not be assigned by any Party hereto
without the written consent of the other Party. This Agreement will enure to the
benefit of and be binding upon the Parties and their respective successors.



10.
Notice.  Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing and sent by registered or certified mail, prepaid
and return receipt requested, to Consultant at its principal place of business
listed above and to Company at its address set forth above, Attention:
President, Dais Analytic Corporation. Either Party may change the address to
which it desires notices be mailed by providing written notice of the address
change the above prescribed manner.



11.
Waiver of Breach. A waiver by the Company or Consultant of a breach of any
provision of this Agreement by the other Party shall not operate or be construed
as a waiver of any subsequent breach by the other Party.



12.
Survival. Sections 5,6,7, 8, 13 and 14 in addition to any other provision of
this Agreement providing for survival shall remain in effect indefinitely and
shall survive the termination of this Agreement.



13.
Indemnification and Insurance.  Consultant agrees to indemnify, defend and hold
Company harmless from any claims, expenses, losses or damages threatened or
assessed against Company (including but not limited to all such claims,
expenses, losses or damages for personal injury or death or for damage to, or
loss of, property) (“Losses”) resulting from any negligent act, error, omission
or willful act on the part of Consultant with respect to services provided under
this Agreement. Consultant represents that he has and shall maintain error and
omission insurance in an amount reasonably satisfactory to Company and shall
provide Company a certificate of insurance evidencing said insurance and naming
Company as an additional insured. Said insurance shall provide coverage for any
Losses relating to Consultant’s performance of this Agreement. Consultant hereby
acknowledges that he is accountable for his own federal, state, city and self
employment taxes, social security payments, all liability insurances, including
but not limited to worker’s compensation insurance, medical insurances and any
other taxes, penalties or charges imposed by any governmental or regulatory
agency. The Consultant agrees to sign a completed W-9 certificate prior to
issuance of any monies under this Agreement. Consultant hereby waives all claims
of any nature against Company with regard to any injuries sustained by him or
any of his employees or agents in the performance of this Agreement and shall
indemnify, defend and hold harmless Company, its directors, employees and agents
from and against any and all damages, claims, costs or expenses of any nature,
including but not limited to reasonable attorneys fees, which arise from or are
related to any injury sustained by Consultant, it’s agents, or employees in
performance of this Agreement. Consultant shall and has secured in writing
substantially the same waiver in favor of Company from each of its employees, if
any, and its approved third parties.

 
 
 

--------------------------------------------------------------------------------

 
 
14.
Independent Consultant. In all things undertaken by the Parties with relation to
this Agreement, it is specifically understood and agreed that Consultant shall
be and remain at all times, an independent Consultant, and neither Consultant
nor any of his employees, agents or consultants shall be treated as a servant,
agent or employee of Company. Nothing contained herein shall be construed to
imply a joint venture between Consultant and Company.  Company shall have no
voice in the selection, discharge, supervision, or control of Consultant’s
employees or representatives, if any, nor shall it have any right to direct or
control Consultant, subject only to the general objectives, requirements and
direction of the Company’s Board of Directors and Chief Executive Officer. The
manner in which the services Consultant provides under this Agreement are
performed and the specific hours are determined by the Consultant, provided the
services are performed during customary working hours, includes as many hours as
reasonably necessary to fulfill the Consultant’s obligations under this
Agreement and Consultant regularly consults with Company regarding fulfillment
of the Company’s objectives. Consultant shall provide all facilities and labor
necessary to complete this Agreement. Consultant accepts full and exclusive
responsibility and liability for all filing requirements, taxes, benefits or
expenses associated with this Agreement including but not limited to: (i)filing
all returns, including but not limited to state, Federal and NYC income tax
returns, (ii) payment of federal, state and NYC taxes of any and all nature (ii)
any and all withholding responsibilities, (iii) any and all contributions and
withholding for unemployment insurance, old age pension or retirement, and (iv)
any other benefits of any nature imposed by any law, regulation or otherwise and
whether or not measured by or attributed to wages, salaries or other
remuneration paid or payable by Consultant to employees of Consultant engaged in
the work carried out pursuant to this Agreement, or by voluntary or contractual
benefit plans between Consultant and its employees which require contributions
by Consultant. Neither Contractor or his employees or representatives, if any,
shall be entitled to or receive any benefit normally provided to Company’s
employees. Company shall not be responsible for withholding any income or other
taxes or any other amounts, regardless of nature, from the payments to
Contractor. Company shall prepare and file a Form 1099 for each taxable year in
which Consultant offers services under this Agreement. Neither Consultant nor
Company shall have the right, power or authority to create any obligation,
express or implied, on behalf of the other. Company acknowledges that Consultant
is in the business of providing financial and accounting services to others and
that Consultant’s services shall not be exclusive to Company during the term of
this Agreement. Nothing contained in this Agreement shall be construed to limit
or restrict Consultant in providing such services to others other than as
required to meet Consultant’s obligations to Company under the terms of this
Agreement.



15.
Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of Florida, not including, however, any
conflict of laws rule of such State which may direct the application of the laws
of any other jurisdiction. Each Party agrees to submit to the jurisdiction of
the courts of the State of Florida. Any award hereunder shall be final and
binding upon the Parties and may, if necessary, be enforced by any court or
other competent authority.



16.
Severability.  If any covenant or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by reason of any rule of law or public
policy, then such covenant or other provision will be modified, if possible, to
the extent necessary to make it legal and enforceable or, if necessary, severed
from the agreement and in the latter event the Agreement will be construed as if
such invalid, illegal, or unenforceable covenant or provision had never been
contained in this Agreement and all other  provisions shall remain in full force
and effect .



17.
Captions. The captions included in this Agreement are provided for convenience
only and shall not affect the meaning or interpretation of this Agreement.



18.
No Implied License. Nothing contained in this Agreement shall be implied to
grant the Consultant any license with respect to the services performed or
products produced hereunder or the results thereof.



19.
Entire Agreement. This Agreement contains the entire agreement of the Parties
and supersedes all previous proposals, both oral and written, negotiations,
representations, commitments, writings and all other communications by the
Parties. It may be changed only by an agreement in writing signed both Parties.

 
 
 

--------------------------------------------------------------------------------

 
 
20.
Authority.  Each Party to this Agreement represents that the individual
executing this Agreement on its behalf is duly authorized to bind such Party to
this Agreement according to its terms.



21.
Modifications to Agreement.  No change, modification of or alteration to this
Agreement of any nature, including, but not limited to, any technical changes,
modifications or alterations to deliverables required hereunder, shall be
effective unless first made in writing and signed by Timothy Tangredi, on behalf
of Company, and Consultant.



22.
Public Notice. Consultant shall not make public the existence of this Agreement
or the work done hereunder without prior written permission from Company.



23.
Language. The language in all parts of this Agreement shall in all cases be
construed simply, as a whole and not strictly for or against any party.





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
the year first hereinabove written.


 
Dais Analytic Corporation
Harold Mandelbaum
       
By: /s/TIMOTHY TANGREDI    
By: /s/ HAROLD MANDELBAUM    
   
Printed Name: Timothy Tangredi
Printed Name: Harold Mandelbaum
Title:  President
Title: Consultant

 
 
 

--------------------------------------------------------------------------------

 


DAIS ANALYTIC CORPORATION
2000 INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS OPTION AGREEMENT is made as of the 1st day of May, 2009 (the “Option
Date”), between Dais Analytic Corporation, a New York corporation (the
“Company”), and Harold Mandelbaum, a consultant to the Company or one of its
subsidiaries (the “Optionee”).


WHEREAS, the Company established the 2000 Incentive Compensation Plan (the
“Plan”) to advance the interests of the Company by attracting and retaining
qualified and competent employees and consultants through encouragement of stock
ownership in the Company; and


WHEREAS, the Company desires to grant to the Optionee a nonqualified stock
option to purchase shares of the Company’s common stock, par value $.01 per
share (the “Common Stock”), pursuant to the Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed,
and do hereby agree, as follows:


1. Grant of Option.  The Company hereby grants to the Optionee the right and
Option (hereinafter called the “Option”) to purchase from the Company Two
Hundred Thousand  (200,000) shares (the “Option Shares”) of the Common Stock of
the Company, or any part of such number, on the terms and conditions herein set
forth.  It is intended that the Option shall constitute a nonqualified stock
option@ within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).


2. Exercise Price.  The exercise price of the Option Shares shall be Nineteen
Cents ($.19) per share, as adjusted pursuant to paragraph 9 hereof.


3. Term of Option.  The term of the Option shall be for a period of ten (10)
years from the Option Date, subject to earlier termination as hereinafter
provided.


4. Exercise of Option.  Subject to the provisions of Sections 7 and 11 hereof,
the Option may be exercised during the term specified in Section 3 as follows:


(a) Fifty Thousand (50,000) Option Shares shall vest on the anniversary of third
(3rd) month following the date of this Option; and


(b) an additional Fifty Thousand (50,000) Option Shares shall vest every three
(3) months thereafter until the entire number of Option Shares is vested.


5. Restrictions on Disposition.  All Option Shares acquired by the Optionee
pursuant to this Agreement shall be subject to the restrictions on sale,
encumbrance and other disposition provided by Federal or state law.  As a
condition precedent to receiving Option Shares upon the exercise of this Option,
the Company may require that the Optionee submit a letter to the Company stating
that the Option Shares are being acquired for investment and not with a view to
the distribution thereof.  The Company shall not be obligated to sell or issue
any shares of Common Stock pursuant to this Agreement unless, on the date of
sale and issuance thereof, the shares of Common Stock are either registered
under the Securities Act of 1933, as amended, and all applicable state
securities laws, or are exempt from registration thereunder.  All Option Shares
issued to the Optionee pursuant to this Agreement may bear a restrictive legend
summarizing any restrictions on transferability applicable thereto, including
those imposed by Federal and state securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Not a Contract of Service.  So long as the Optionee shall continue to be an
consultant of the Company or one or more of its subsidiaries or affiliates, the
Option shall not be affected by any change in the Optionee’s services.  Nothing
in this Option Agreement shall confer upon the Optionee any right to continue in
the service of the Company or of any of its subsidiaries or affiliates, or
interfere in any way with the right of the Company or any such subsidiary or
affiliate to terminate the services of the Optionee at any time.


7. Method of Exercising Option.


(a) Subject to the terms and conditions of this Option Agreement and such
administrative regulations as may be adopted by the Compensation Committee of
the Board of Directors of the Company (the “Committee”), the Option may be
exercised by written notice to the Chief Financial Officer of the Company at the
principal office of the Company.  Such notice shall state the election to
exercise the Option and the number of Option Shares in respect of which it is
being exercised, and shall be signed by the person so exercising the
Option.  Such notice shall be accompanied by payment of the full exercise price
of such Option Shares, which payment shall be made either (i) in cash, (ii)
certified check or bank draft payable to the Company or (iii) by delivery of
shares of Common Stock of the Company with a Fair Market Value equal to the
exercise price, or by a combination of (i), (ii) and/or (iii) which together
shall equal the exercise price.  The certificate or certificates for the Option
Shares as to which the Option shall have been so exercised shall be registered
in the name of the person so exercising the Option, or if the Optionee so
elects, in the name of the Optionee or one other person as joint tenants, and
shall be delivered as soon as practicable after the notice shall have been
received.


(b) For purposes of this Agreement, “Fair Market Value” of the Common Stock on
any given date shall be determined by the Committee under the Plan as follows:
(a) if the Common Stock is listed for trading on one or more national securities
exchanges, or is traded on the automated quotation system of NASDAQ (the
“NASDAQ”), the average of the highest and lowest reported sales prices on the
principal such exchange or on NASDAQ on the date in question, or, if such Common
Stock shall not have been traded on such principal exchange on such date, the
average of the highest and lowest reported sales prices on such principal
exchange or on NASDAQ on the first day prior thereto on which such Common Stock
was so traded; or (b) if the Common Stock is not listed for trading on a
national securities exchange or on NASDAQ, as determined in good faith by the
Committee, which determination shall be final and binding on all parties.


8. Withholding Requirements.  Upon exercise of the Option by the Optionee and
prior to the delivery of Option Shares purchased pursuant to such exercise, the
Company shall have the right to require the Optionee to remit to the Company
cash or shares of Common Stock in an amount sufficient to satisfy applicable
federal and state tax withholding requirements.  The Company shall, within two
(2) business days after receiving from the Optionee notice that such Optionee
intends to exercise, or has exercised, all or a portion of the Option, inform
the Optionee as to whether it will require the Optionee to remit cash or Common
Stock for withholding taxes in accordance with the preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Adjustments.  The number, class and price per share covered by the Option
shall be adjusted by the Committee, whose good faith determination with respect
thereto shall be conclusive, to reflect any stock dividend, common stock split,
share combination, exchange of shares, merger, consolidation, recapitalization,
separation, reorganization, liquidation or extraordinary dividend payable in
stock of a corporation other than the Company, all for the purpose of providing
dilution protection for the Common Stock, such that Optionee shall be entitled
to purchase the number of shares which Optionee would have been entitled to
receive immediately following such event had this Option been exercised in full
immediately prior to such event.


10. General.  The Company shall at all times during the term of the Option
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Option Agreement, shall pay all
original issue and transfer taxes with respect to the issue and transfer of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith, and will from time to time use its best
efforts to comply with all laws and regulations which, in the opinion of counsel
for the Company, shall be applicable thereto.


11.Termination.  In the event an Optionee’s continuous status as an consultant
of the Company or a subsidiary or affiliate of the Company terminates (other
than for cause, as determined by the Company)  Optionee (or his estate of legal
representatives, as the case may be) may exercise his Option, to the extent the
Optionee shall have been entitled to do so at the date of his or her termination
pursuant to Section 4 hereof, for a period of 90 days following  the date of
such termination, or, for a longer period of time as may be determined by the
Committee, but in no event later than the expiration of the term of the Option,
and to the extent that the Option is not exercised within such 90 day period,
the Option shall thereupon terminate and be of no further force or effect.  In
the event that termination is for cause, the Option, to the extent not exercised
on or before the date of termination, shall thereupon terminate and be of no
further force or effect.
 
12. Incorporation by Reference of Plan Provisions.  Each and every one of the
terms, conditions and limitations of the Plan is hereby incorporated herein by
this reference, and all such terms, conditions and limitations supersede any
inconsistent provisions contained herein.  By accepting the grant of the Option
covered by this Agreement, the Optionee hereby expressly acknowledges that he
has received and read a copy of the Plan and that he agrees to be bound by the
terms, conditions and limitations of the Plan and this Agreement.
 
13. Status.  Neither the Optionee nor the Optionee's executor, administrator,
heirs or legatees shall be or have any rights or privileges of a shareholder of
the Company in respect of the Option Shares issuable upon exercise of the Option
granted hereunder unless and until the Option is validly exercised and the
Company has caused the Optionee's name to be entered as the shareholder of
record on the books of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Company Authority.  The existence of the Option herein granted shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Common Stock of the Company or
the rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
15. Disputes.  As a condition of the granting of the Option herein granted, the
Optionee agrees, for the Optionee and the Optionee’s personal representatives,
that any dispute or disagreement which may arise under or as a result of or
pursuant to this Option Agreement shall be determined by the Committee, in its
sole discretion, and that any interpretation by the Committee of the terms of
this Option Agreement shall be final, binding and conclusive.
 
16. Binding Effect.  This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
 
17. Governing Law.  This Option Agreement is a New York contract and shall be
construed under and be governed in all respects by the laws of New York, without
giving effect to the conflict of laws principles of New York law.


[Remainder of this page left intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by an officer hereunto duly authorized, and the Optionee has hereunto
set his or her hand, all as of the day and year first above written.
 

 
DAIS ANALYTIC CORPORATION
         
 
By:
/s/ Timothy N. Tangredi 
     
Name: Timothy N. Tangredi 
     
Title:   President 
         

 

 
OPTIONEE
         
 
By:
/s/ Harold Mandelbaum 
     
Signature 
             
Name:    Harold Mandelbaum 
     
Address: 555 Fifth Avenue 
     
                  9th Floor 
     
                  New York, N.Y. 10017 
 

 
 
 

--------------------------------------------------------------------------------

 
 